John Mauzy Pittman, Judge, dissenting. I respectfully dissent. The appellant in this case is a state agency. The appellant argues that it did not controvert appellee’s request for a change of physicians, and that it merely wanted to know the name of the new doctor. The Commission found that the agency knew or should have known who the new doctor was, and concluded that the agency had in fact controverted the request for change of physicians. Whether or not a claim has been controverted is a question of fact, Electro-Air v. Villines, 16 Ark. App. 102, 697 S.W.2d 932 (1985), and it is not a question to be determined mechanically. Ridgeway Pulpwood v. Baker, 7 Ark. App. 214, 646 S.W.2d 711 (1983). To my mind, the real issue in the case at bar is whether the state agency has used its vastly superior resources to confront the injured employee with formally correct but practically pointless legal obstacles to overcome in order to obtain medical care. Reduced to its essential terms, we have before us a case where the employee was required to retain an attorney to obtain a routine change of physician. The Commission, finding that the agency has been needlessly obstructionist, awarded the employee attorney’s fees in the amount of $100.00. The Public Employee Claims Division, apparently intent on demonstrating that it was neither underfunded nor reasonable, filed this appeal. I think that the Commission should be praised for its sensitivity to the potential for abuse that arises when the legitimate requests of an injured employee are opposed by the overwhelming resources of a state agency, and I would affirm.